Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-17 is the inclusion of the limitation of a liquid ejecting apparatus/head that includes a nozzle channel having a second portion that extends in a third direction crossing the first direction and orthogonal to the second direction and communicates with the first portion, and an angle formed between the first direction and the third direction is larger than 0° and smaller than 90°.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ohno et al (US 2001/0033313) disclose an ink jet head comprising: a substrate; a plurality of ink nozzles formed in said substrate; a plurality of ink chambers; and a plurality of ink pools each provided for a plurality of said ink chambers through partition walls, for supplying ink to said ink chambers, said partition walls being formed at a predetermined angle with respect to a surface of said substrate.  Furuhata e al (US 6,290,341) disclose a liquid ejection head that comprises: a plurality of pressure chambers having first and second walls; wherein the second walls are slanted at an angle of 35° with respect to the surface of the substrate.  Mita (US 7,524,039) discloses a liquid ejection head that comprises: a pressure chamber; and a piezoelectric element, wherein a gap formed between a partition of the pressure chamber and the piezoelectric element is made narrower than during refilling. Kodama (US 7,559,632) discloses an inkjet recording head that includes: a pressure chamber; a circulation flow channel plate; a circulation flow channel; and a first nozzle flow channel for connecting the nozzle with the pressure chamber, wherein: a contact angle of the ink at an inner surface of the nozzle of the nozzle plate and a contact angle of the ink at an ink ejection side surface of the nozzle plate are greater than a contact angle of the ink at an inner surface of the first nozzle flow channel.  Miyagishi et al (US 10,377,136) disclose a liquid ejecting head that includes: a first pressure generation chamber communicating with a first nozzle opening via a first communication path, and a second pressure generation chamber communicating with a second nozzle opening via a .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN H DO/Primary Examiner, Art Unit 2853